Case 0:20-cv-61404-DPG Document 1-5 Entered on FLSD Docket 07/13/2020 Page 1 of 5




                       Composite Exhibit 4
Case 0:20-cv-61404-DPG Document 1-5 Entered on FLSD Docket 07/13/2020 Page 2 of 5
USPTO Assignments on the Web
            Case 0:20-cv-61404-DPG Document 1-5 Entered on FLSD Docket 07/13/2020 Page 3 of 5
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                     Trademark Assignment Abstract of Title
  Total Assignments: 2
      Serial #: 73330071                    Filing Dt: 09/28/1981                               Reg #: 1222529                           Reg. Dt: 01/04/1983
    Registrant: Nemi S.A.
        Mark: HUBLOT
  Assignment: 1
      Reel/Frame: 0593/0925                                   Recorded: 02/26/1988                                                              Pages: 1
      Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
          Assignor: NEMI S.A.                                                                                             Exec Dt: 09/18/1987
                                                                                                                    Entity Type: JOINT STOCK COMPANY
                                                                                                                    Citizenship: SWITZERLAND
          Assignee: MDM SA, GENEVE                                                                                  Entity Type: CORPORATION
                        PLACE CORNAVIN 12                                                                           Citizenship: SWITZERLAND
                        GENEVE, SWITZERLAND
  Correspondent: MCGLEW AND TUTTLE, P.C.
                        28 W. 44TH STREET
                        NEW YORK, NY 10036
  Assignment: 2
      Reel/Frame: 3766/0505                                   Recorded: 04/24/2008                                                              Pages: 3
      Conveyance: CHANGE OF NAME
          Assignor: MDM SA, GENEVE                                                                                        Exec Dt: 10/29/2004
                                                                                                                    Entity Type: CORPORATION
                                                                                                                    Citizenship: SWITZERLAND
          Assignee: HUBLOT SA, GENEVE                                                                               Entity Type: CORPORATION
                        RUE DE LA FONTAINE 7                                                                        Citizenship: SWITZERLAND
                        GENEVE, SWITZERLAND
  Correspondent: GARY D. KRUGMAN
                        2100 PENNSYLVANIA AVENUE, N.W.
                        WASHINGTON, DC 20037-3213

                                                                                                                                         Search Results as of: 11/15/2018 11:42 AM
                            If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                              Web interface last modified: August 25, 2017 v.2.6


                                     | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/...reel=&frame=&sno=&rno=1222529&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 11:42:50 AM]
Case 0:20-cv-61404-DPG Document 1-5 Entered on FLSD Docket 07/13/2020 Page 4 of 5
Case 0:20-cv-61404-DPG Document 1-5 Entered on FLSD Docket 07/13/2020 Page 5 of 5
